  Case 18-27705           Doc 24    Filed 10/24/18 Entered 10/24/18 10:37:38            Desc Main
                                      Document     Page 1 of 4


 Brian M. Rothschild, USB #15316
 Grace S. Pusavat, USB #15713
 Michael R. Brown, USB #16007
 PARSONS BEHLE & LATIMER
 201 South Main Street, Suite 1800
 Salt Lake City, Utah 84111
 Telephone: 801.532.1234
 Facsimile: 801.536.6111
 BRothschild@parsonsbehle.com
 GPusavat@parsonsbehle.com
 MBrown@parsonsbehle.com
 ecf@parsonsbehle.com

 Proposed Attorneys for Sugarloaf Holdings


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                                           Case No. 18-bk-27705

 SUGARLOAF HOLDINGS, LLC.                                               Chapter 11

           Debtor.                                               Judge Kevin R. Anderson



                       SUPPLEMENTAL DECLARATION OF BRIAN M.
                         ROTHSCHILD IN SUPPORT OF DEBTOR’S
                     APPLICATION AUTHORIZING THE EMPLOYMENT
                     AND RETENTION OF PARSONS BEHLE & LATIMER
                        AS ATTORNEYS FOR THE DEBTOR AND FOR
                      APPROVAL OF COMPENSATION PROCEDURES



          I, Brian M. Rothschild, declare as follows:

          1.       I am an attorney at law licensed in good standing in the States of Utah, Idaho, and

California and I am a shareholder of the law firm of Parsons Behle & Latimer (“Parsons Behle”

or the “Firm”).

          2.       I am over the age of 18 and competent to testify as to the matters set forth herein.

The facts set forth herein are based upon my personal knowledge or upon client/matter records of


4843-4822-5401v1
  Case 18-27705          Doc 24     Filed 10/24/18 Entered 10/24/18 10:37:38            Desc Main
                                      Document     Page 2 of 4


Parsons Behle reviewed by me or by an employee of Parsons Behle acting under my supervision

and direction.

        3.         I submit this Supplemental Declaration in support of the Application of Debtor

Sugarloaf, Inc. (the “Debtor” or “Sugarloaf”) for an Order Authorizing the Employment and

Retention of Parsons Behle & Latimer as Attorneys for the Debtor (the “Application”), filed

concurrently herewith, and to make certain disclosures required under Rule 2014 of the Federal

Rules of Bankruptcy Procedure.

        4.         My original declaration filed October 15, 2018 in this case is hereby incorporated

by reference in its entirety. In addition to the facts attested to therein, the following facts bear on

the final relief sought in the Application:

        5.         Parsons Behle attorney John Lund and certain other attorneys represent Trustee

Gary E. Jubber, a former panel trustee and former attorney at Fabian VanCott, the firm of Fabian

VanCott, and Douglas J. Payne (the “Fabian Defendants”) in the matters of In re Brent David

Christensen and Jo-Ann Hall Christensen, Case No. 15-29773 (D. Utah) and In re John Thomas

Bird, Case No. 15-29783 (D. Utah). The cases involve lawsuits by chapter 13 debtors against their

former chapter 7 panel trustee, his attorney, and their law firm, the Fabian Defendants, but current

chapter 13 debtors. Fabian Vancott attorneys Gerald Suniville and David Billings represent

secured creditor Bank of the West in this chapter 11 case. While Parsons Behle feels that this

connection should be disclosed to the Court, it does not present a material conflict, a conflict under

the Bankruptcy Code or Rules of Professional Conduct, and would not materially affect the ability

of Parsons Behle & Latimer to represent the Debtor in this case because the personnel assigned to

the cases is different and the Fabian Defendants are not the same as Bank of the West.

        6.         At the interim hearing on the Application, the U.S. Trustee requested additional

information related to the work performed in exchange for the $35,000 earned-upon-receipt flat

                                                   2
4843-4822-5401v1
  Case 18-27705          Doc 24     Filed 10/24/18 Entered 10/24/18 10:37:38              Desc Main
                                      Document     Page 3 of 4


fee charged by Parsons Behle to prepare the Debtor’s chapter 11 case. In response, Parsons Behle

has provided detailed time and expense records to the U.S. Trustee. Unless Parsons redacts them

considerably, it will not publicly file them on the docket because the time records contain attorney-

client privileged information. Nevertheless, the following is a breakdown by timekeeper and

expense of the fees and expenses expended in advising the Debtor, understanding the business and

capital structure, and doing all other work associated with preparing the Debtor’s chapter 11 case:

Time expended:

  Timekeeper Name                   Title                 Hours             Rate          Amount
 Brian M. Rothschild         Shareholder                     89.3            $295.00       $26,343.50
 Grace S. Pusavat            Associate                         3.4             240.00          816.00
 Michael R. Brown            Associate                       24.1              230.00        5,543.00
 Suzanne Sase                Paralegal                         7.0             160.00        1,120.00
                                            Total:          123.8              Total:      $33,822.50

Expenses:

       Expense                       Quantity                        Rate               Amount
 Photocopies                                         118                  $0.15               $17.70
 Chapter 11 Filing Fee                                 1              $1,717.00            $1,717.00
                                                                         Total:            $1,734.70


Total Fees and Expenses: $35,557.20

        7.         Because the Debtor desired certainty as to the amount it would cost to file the

chapter 11 case, the Debtor and Parsons Behle negotiated a flat fee and earned-upon-receipt

arrangement for pre-petition work. Parsons Behle took the risk that preparing and filing the

chapter 11 case might cost more, even significantly more. The flat fee arrangement also allowed

the Debtor and Parsons Behle to work without worrying about frequent pre-petition invoicing and

payments, which adds an additional burden to both the Debtor and attorneys. Parsons Behle did,

in fact, incur fees and expenses in excess of the $35,000 flat fee charged.




                                                      3
4843-4822-5401v1
  Case 18-27705       Doc 24    Filed 10/24/18 Entered 10/24/18 10:37:38         Desc Main
                                  Document     Page 4 of 4


        I, Brian M. Rothschild, hereby declare, under penalty of perjury, pursuant to 28 U.S.C.

§ 1746, that the foregoing is true and correct.



        DATED this 24th day of October, 2018.

                                                      /s/ Brian M. Rothschild
                                                           Brian M. Rothschild




                                                  4
4843-4822-5401v1
